Citation Nr: 1530912	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-38 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left shoulder disability.

(The issues of entitlement to restoration of a 30 percent rating, and entitlement to a rating in excess of 30 percent, for service-connected right shoulder disability, are addressed in a separate decision of the Board of Veterans' Appeals.) 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Seay, Counsel

INTRODUCTION

The Veteran served on active duty for training from July 1978 to November 1978 and served on active duty from April 1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified during a hearing before undersigned Veterans Law Judge (VLJ) Scharnberger.  A transcript of the proceeding is associated with the claims file.  The Veteran also testified before undersigned VLJ Powell during an April 2015 hearing.  A transcript of the proceeding is associated with the claims file.  During the April 2015 hearing, on the record, the Veteran waived the right to testify before a third VLJ who would be part of the panel that decides the current appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).   

The issues of entitlement to restoration of a 30 percent rating for service-connected right shoulder status post arthroscopic repair of superior abrum anterior posterior tear and entitlement to a disability rating in excess of 30 percent for service-connected right shoulder status post arthroscopic repair of superior abrum anterior posterior tear are addressed in a separate decision by the VLJ who conducted the hearing addressing those issues.  See BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing:  Policies and Responsibility Assignments.  


FINDING OF FACT

The evidence is in equipoise as to whether current left shoulder status post open biceps tenodesis and arthroscopic subacromial decompression, with scar, are related to an in-service injury.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for left shoulder status post open biceps tenodesis and arthroscopic subacromial decompression, with scar, are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the Board's action to grant the claim of entitlement to service connection for left shoulder disability, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

First, the evidence shows that the Veteran has a current disability.  A December 2012 VA examination report reflects a diagnosis of "status post open biceps tenodesis, arthroscopic subacromial decompression, left shoulder; residual pain, limited motion, healed scar, limited motion."

Concerning an in-service injury, event, or disease, the Veteran testified that he experienced an injury to the left shoulder sometime between 1980 and 1984 as a result of a parachute jump.  The Veteran's DD Form 214 reflects receipt of the Parachutist Badge.  However, the service medical treatment records do not reveal any findings or complaints of left shoulder pain in the above mentioned time frame.  However, an April 1992 service treatment record shows that the Veteran reported problems in both shoulders and knees.  The examining physician stated that the Veteran was a paratrooper for seven years.  Further, the Board observes that the Veteran's service medical treatment records are not complete.  An August 2008 VA notice letter to the Veteran stated that the service treatment records only consisted of dates from 1989 to his discharge.  Thus, even if the Veteran reported an injury, the available service medical treatment records would not have documentation of the injury.  In light of the above, the Board finds the Veteran's account of an injury to his left shoulder occurring sometime between 1980 and 1984, as reported during his hearing and other statements, to be credible.  

Shortly after separation from active service, the Veteran was provided a VA medical examination in May 1996.  Examination of the upper extremities did not reveal any abnormalities.  The Veteran was able to move both arms in all directions without complaints or limitations with a very good range of motion.  However, the examiner listed a diagnosis of multiple joint aches located in the knees, ankles, shoulders, and hands.  

A December 2011 opinion from Lucky Flores, M.D. stated:  "This is to certify that [the Veteran] had a left shoulder injury which has caused a disability from Military Services, while parachuting as per his medical history."  

A July 2012 VA medical treatment record contains an opinion with respect to the etiology of the Veteran's left shoulder disability.  The examining physician noted that the Veteran underwent a left shoulder arthroscopy subacromial decompression on May 14, 2008.  The examining physician opined that it was "more likely than not" that the disability was related to or had an onset in military service and since the Veteran had a parachute jump and injured his left shoulder in 1982.  

The Veteran was provided a VA examination in December 2012.  The VA examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that the service medical treatment records revealed only one complaint of left shoulder pain in 1992.  The examiner stated that there was no evidence of injury to left shoulder in service and that the exam and history was negative in 1993 and 1995.  However, the examiner did not address the Veteran's duties and receipt of Parachutist badge and did not address the absence of service medical treatment records dated prior to 1989.      

In an addendum opinion dated January 2013, the VA examiner opined that the Veteran's current left shoulder disability was less likely as not caused by or a result of the parachute jumps in the service.  The examiner opined that the Veteran's condition in the service was not an ongoing issue or associated with complications.  The examiner stated that the 1995 separation history form did not show any comments by the Veteran about the left shoulder and the 1995 separation physical examination form did not show any abnormalities referable to the left shoulder.  The examiner noted that there was no continuation of care for the condition in the private sector shortly after the Veteran left the military.  In addition, the examiner stated that the medical nature of the current condition was associated with a different type of mechanism of disease than what occurred in the service.  The examiner explained that the Veteran's disease processes occurred as a result of chronic wear and tear which was expected since the shoulder joint involved weight bearing and range of motion features.  The examiner discounted the opinion in the July 2012 VA medical treatment record because the examiner "most likely" did not review the military service records.   

The Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that evidence is in relative equipoise as to whether the Veteran's current left shoulder disability is related to an in-service injury.  While the negative evidence consists of VA examiners' opinions, the Board attributes little probative value to the opinions.  The December 2012 VA examiner's opinion is entitled to little probative value because there was no mention of the Veteran's parachute jumps or the absence of service medical treatment records dated prior to 1989.  The January 2013 VA examiner  provided a negative nexus opinion but did not address the notation of pain in both shoulders shortly after separation from active service and did not address the cumulative nature of parachute jumping when concluding that the Veteran's disease processes were not related to service because they were the result of "chronic wear and tear."  On the other hand, the positive evidence consists of the Veteran's credible account of a left shoulder injury during active service, the report of pain in 1992 during active service, the description of pain in the shoulders shortly after service, the Veteran's wife's statement attesting to the Veteran's chronic pain, and the July 2012 positive medical opinion.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether a left shoulder disability is related to active service and will resolve doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for left shoulder disability, diagnosed as status post open biceps tenodesis, arthroscopic subacromial decompression, with scar, is granted.



ORDER

Entitlement to service connection for left shoulder disability, diagnosed as status post open biceps tenodesis, arthroscopic subacromial decompression, with scar, is granted.




			
     ROBERT C. SCHARNBERGER                   DENNIS F. CHIAPPETTA
	            Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


